— Judgment unanimously reversed on the law and new trial granted. Memorandum: This trial predated the Supreme Court’s decision in Batson v Kentucky (476 US 79); nevertheless, the trial court, with remarkable foresight, directed the prosecutor to put on the record his reasons for exercising peremptory challenges to seven black veniremen. The court determined that the prosecutor had given no racially neutral reasons for the exclusion of five potential jurors. Noting that systematic exclusion from a jury of members of a particular racial group was contrary to any perception of justice, the court, under the status of the law at that time, declined to declare a mistrial. We agree with the trial court and find that the prosecutor failed to provide racially neutral explanations for his peremptory challenges excluding all blacks from the jury and, in view of the dictates of Batson (supra), we reverse and grant a new trial (see, People v Scott, 70 NY2d 420).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Erie County Court, McCarthy, J.—manslaughter, first degree; criminal possession of weapon, third degree.) Present—Doerr, J. P., Denman, Boomer, Pine and Lawton, JJ.